Detailed Action
1.	The Office Action is in response to the Applicant’s communication filed on 10/18/2021. In virtue of this communication, claims 1-7 and 9-20 are currently pending in this Office Action. 

Response to Arguments
2.	In Remarks, on pages 13-14, applicant argued that a computer program product was not directed to a computer program.
However, applicant’s argument is found not persuasive by the two reasons. First, claim does not specifically recite a non-transitory medium or a memory to store non-transitory computer-readable code. And thus, a computer program product is reasonably interpreted as the computer-readable code, i.e., a software or a program. Second, the disclosure in this instant applicant does not specifically define what a computer program product is. For these two above reasons, a computer program product covers only a program which does not fall within the definition of a process, machine, manufacture or composition of matters.
 
3.	On pages 14-16 in Remarks, applicant presented the arguments for the amended claim limitations “… electronic mail (email) addresses …”. However, the amended claim limitations are considered obvious by the rationales found in the newly cited prior art as explained in the claim rejection section set forth below.


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter by the following reasons.
A computer program product recites non-transitory computer-readable code without reciting a non-transitory medium or a memory. In addition, disclosure does not specifically define “a computer program product”. Accordingly, a computer program product recited in the claims covers a purely software embodiment. A computer program does not fall within the definition of a process, machine, manufacture or composition of matters.
	To avoid any ambiguity, it’s suggested that applicant might want to explicitly recite which medium, [supposedly, non-transitory medium], would store non-transitory computer-readable code in a computer program product.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

8.	Claims 1-5, 7-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oberheide et al. et al. Pub. No.: US 2016/0226872 A1 in view of Song et al. Pub. No.: US 2007/0214356 A1 and O’Sullivan et al. Pub. No.: US 2009/0100346 A1.

Claim 1
Oberheide discloses a system (fig. 1-5 depicts a system for verifying status of an authentication device) for verifying identities of parties (initial authenticating device instance and second authenticating device instance in fig. 3-5) participating in network communications (wireless communications in fig. 1-14), the system comprising: 
a first computing platform (110 in fig. 1  as in initial Auth Device Instance in fig. 3-5 and reference device profile in fig. 13; see par. 0020 & fig. 2) including a first memory and at least one first processing device (110 in fig. 1 & 2 and initial Auth Device Instance in fig. 3-5 would include at least a typical memory and a typical processor to store authentication credentials locally on the application and to communicate them to the device authentication service explained in par. 0058; device profiling engine 120 in fig. 1) in communication with the first memory, wherein the first memory stores: 
(i) first instructions (see algorithms for an authentication device in fig. 7-8 as instructions) that are executable by the first processing device and configured to verify that communication identifiers (device profile could be used as signature for authentication in par. 0019; identifiers for device profile as explained in par. 0023-0024, 0028-0029, 0036-0037, 0041 & 0056; see Auth App Identifier Record in fig. 12) are associated with at least one of a plurality of communication parties (device profiling engine in fig. 1-2 & 13-14; see S110-S120 in fig. 6-8 for gathering or associating communication IDs as a device profile or a reference profile for verification), and 
(ii) a communication identifier database (device authentication service 130 in fig. 1 or device profile Records in fig. 11 and device profiles in fig. 12) configured to receive the verified communication identifiers and associated communication parties (device profiles and stored credentials in 130 of fig. 1) and store records that serve to associate each of the communication identifiers with one or more of the communication parties (par. 0058, authentication credentials for multiple accounts can be stored locally on the application and backed up on a remote device authentication; see S152 in fig. 10 and see Auth App Identifier Record in fig. 12); and 
a second communication platform (110 in fig. 1  as second Auth Device Instance in fig. 3-5 and reference device profile in fig. 13; see par. 0020 & fig. 2; alternatively, second device profile in fig. 13) including a second memory and at least one second processing device in communication with the second memory (110 in fig. 1 & 2 and Second Device Instance in fig. 3-5 would include at least a typical memory and a typical processor to store authentication credentials locally on the application and to communicate them to the device authentication service explained in par. 0058; device profiling engine 120 in fig. 1), wherein the second memory stores second instructions that are executable by the second processing device and configured to (see algorithms for second device profile, second device instance and second authentication device in fig. 7-12 as instructions): and
 in response to a first party selecting or inputting (par. 0045, the user will often be prompted to provide user credential), at a first device, a first communication identifier for purposes of addressing a first network-based communication (if enrollment request and authentication request is received for a particular account, a corresponding device profile is identified in par. 0044), determine, from the communication identifier database, whether the first communication identifier is verifiably associated with the second party (verifying authentication request in S160 in fig. 11, and device comparison between reference device profile and second device profile in fig. 13).
Although Oberheide does not explicitly disclose: “to verify electronic (email) addresses are associated with at least one of a plurality of communication parties; an email address database to receive the verified email addresses, and to associate each of the email addresses with one or more of the communication parties; in response to a first party selecting or inputting, at a first device, a first email address for purposes of addressing a first network-based email communication that is being sent to a second party, access the email database to determine whether the first email address is verifiably associated with the second party; and in response to determining that the first email address is verifiably associated with the second party, provide a visual or audible output at the first device that indicates that the second party is verified as being associated with first email address”, claim limitations are considered obvious by the following rationales.
	Firstly, the obviousness of the claim limitation “to verify electronic (email) addresses are associated with at least one of a plurality of communication parties” could be found in Song. In particular, Song teaches that authenticating the devices includes verifying email address associated with the device information and the identification (par. 0036 and step 6 in fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify verifying status of an authentication device of Oberheide by providing minimal user intervention for authentication devices as taught in Song. Such a modification would have identified electronic devices with their names or information to authenticate the electronic devices with minimal user intervention so that rich digital assets could be shared with families and friends anywhere around the globe without damaging security and privacy of a network as suggested in par. 0003-0005 & 0012 of Song.
Secondly, to consider the obviousness of the claim limitations “an email address database to receive the verified email addresses, and to associate each of the email addresses with one or more of the communication parties”, recall that Song discloses a home gateway (100 in fig. 5) for storing email addresses for authenticating the devices (par. 0028, 52 in fig. 4 and 61 in fig. 6). This teaching of Song would have rendered the addressing claim limitation obvious. To advance the prosecution, further evidence is provided herein. In particular, O’Sullivan teaches email server (12 in fig. 1) having access verification process to verify the authorized email addresses to the recipients (par. 0054, herein, association is authorized recipients or email addresses).
	Thirdly, to address the obviousness of the claim limitations “in response to a first party selecting or inputting, at a first device, a first email address for purposes of addressing a first network-based email communication that is being sent to a second party, access the email database to determine whether the first email address is verifiably associated with the second party”, recall that Oberheide actually explains for authorizing second party via token sent in fig. 3-5, and comparing device profiles in fig. 11-13. Moreover, Song discloses that authenticating the devices includes verifying email address associated with the device information and the identification (par. 0036 and step 6 in fig. 2). Herein, it’s to note that email of Song could replace token of Oberheide to authorize multiple devices or users. In particular, O’Sullivan teaches that a sender  with a first email address authorize a second user associated with a second email address content in an email (fig. 2-3, it means that email address from a sender verifies a second recipient having a second email address). 
Lastly, to consider the obviousness of the claim limitation “in response to determining that the first email address is verifiably associated with the second party, provide a visual or audible output at the first device that indicates that the second party is verified as being associated with first email address”,  recall that, Oberheide discloses in response to determining that the first communication identifier is verifiably associated with the second party (successful comparison in fig. 11 of Oberheide), and recording that the second party is verified as being associated with first communication identifier (under device profiles in fig. 12, accounts A, B, and C are associated with Account A in Oberheide). In addition, O’Sullivan discloses providing the second recipient content, i.e., visual, if the second email address associated with the second user is in the email list (fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify verifying status of an authentication device of Oberheide in view of Song by providing verified access to content as taught in O’Sullivan to obtain the claimed invention specified in the claim. Such a modification would have allowed a sender to include embedded links in an email to content stored on a restricted-access resource so that the recipient could be selectively granted sufficient rights for an access to the content  as suggested in par. 0002 & 0004-0005 of O’Sullivan.
	
Claim 2
Oberheide, in view of Song, and O’Sullivan, discloses the system of Claim 1, wherein the second instructions are further configured to, in response to determining that the first email address (Song, email address in par. 0028, 0033 & 0036) is verifiably associated with the second party, initiate communication of the first network-based email communication to the second party (verified email address for identification in fig. 2 of Song, recipient email address are verified if it’s right to access the content stored in the restricted resourced in fig. 2-4 of O’Sullivan; and hence, the combined prior art reads on the claim).

Claim 3
Oberheide, in view of Song, and O’Sullivan, discloses the system of Claim 1, wherein the second instructions are further configured to: 
in response to the first device receiving a second network-based email communication (Oberheide, second network-based communication could be reasonably interpreted as one of: Wi-Fi, Bluetooth, cell towers, GPS, NFC and RFID tags to be monitored in usage pattern explains in par. 0031; email client application in fig. 1 of O’Sullivan), identify a second email address (Song, email addresses in par. 0028, 0033 & 0036) included within the second network-based email communication (Oberheide, second device profile for multi-factor authentication in par. 0040; biometrics in par. 0041, credentials or token in par. 0042; par. 0044 explains the authentication device identifier may be associated with a set of accounts, a unique token, telephone number, an endpoint identifier; Auth App Identifier Record in fig. 12; email application in fig. 1-4 of O’Sullivan), 
in response to identifying the second email address (email address in fig. 2 and par. 0028, 0033 & 0036 of Song; recipient email list in fig. 2-3 of O’Sullivan), determine, from the email address database, whether the second email address is verifiably associated with a communication party (Oberheide, comparing device profiles in S140 in fig. 7-11; see a device profile associates with ID in par. 0054-005), and 
in response to determining that the second email address is verifiably associated with a communication party, provide, as part of the second communication, a visual (fig. 3-4 of O’Sullivan) or audible output at a first device that is configured for at least one (i) identifying the communication party as the sender of the second network-based email communication (Oberheide, fig. 11-14 and fig. 3 of O’Sullivan) and (ii) indicating that the communication party is verifiably associated with second email address (verified identification as an email address in fig. 2 of Song, and fig. 2-4 for verified email address to access the restricted content in O’Sullivan; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art; see MPEP 2143, Exemplary Rationales F).

Claim 4
Oberheide, in view of Song, and O’Sullivan, discloses the system of Claim 1, wherein the second instructions are further configured to act as proxy (Oberheide, acting proxy is reasonably interpreted as reference device profile in fig. 11-13 to authenticate second device profile) for a communication application executing on the first device by: 
monitoring the communication application to identify first email addresses (email address in fig. 2 and home gateway in fig. 5 of Song) being selected by the first party for purposes of addressing communications being communicated through the communication application to second parties (Oberheide, device profiling engine in fig. 1-2 and device profiles in fig. 12; monitoring usage patterns for profiling as reference device profile to authenticate a second device in par. 0028-0029, 0031, 0041-0042, 0054-0056; herein, token, hash, comprehensive signature, ID, UDID, application ID and so on),
in response to identifying a first email address (S140 in fig. 9-11 and see Auth App Identifier in fig. 12 of Oberheide; email address in fig. 2 and par. 0028, 0033 & 0036 of Song), access the email address database to determine whether the first email address is verifiably associated with a second party (S140 & S160 in fig. 9-11 of Oberheide; O’Sullivan, fig. 2-4 for verifying recipient email addresses), and 
in response to determining that the first email address is verifiably associated with the second party (Oberheide,  Successful comparison to allow authentication in fig. 11 after S140-S160), provide a visual (fig. 3 and 200 in fig. 4 of O’Sullivan) or audible output at the first device that indicates that the second party is verified as being associated with first communication identifier (verified email address associated with device and user identification in fig. 2 and par. 0028, 0033 & 0036 of Song; O’Sullivan, verifying recipient email lists in fig. 2-4; accordingly, one of ordinary skill in the art would have considered the claim limitation obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; see MPEP 2143, KSR Exemplary Rationale F).

Claim 5
Oberheide, in view of Song, and O’Sullivan, discloses the system of Claim 4, wherein the second instructions are further configured to, in response to determining that the first email address (email address in fig. 2 and par. 0028, 0033 & 0036 of Song) is verifiably associated with the second party (Oberheide, permitted authentication through toke pair in fig. 3-5; recipient email list in fig. 2 of O’Sullivan), initiate communication of the first network-based email communication to the second party (Oberheide, S132 in fig. 9 for initiating enrollment of a second device instance; email address for identification in fig. 2 and par. 0028, 0033 & 0036 of Song; O’Sullivan, email application for receiving an instruction to send the email in fig. 1-2; accordingly, combined prior art renders the claim obvious).



Claim 7
Oberheide, in view of Song, and O’Sullivan, discloses the system of Claim 1, wherein the second instructions are further configured to: 
	provide the first device with a visual or audible listing (O’Sullivan, par. 0049 recipients), compiled from the email address database (Oberheide, device profiling engine 120 in fig. 1-2, and see device profiles and stored credentials in 130 of fig. 1, and fig. 12; O’Sullivan, par. 0051 for determining sufficient rights), of a plurality of verified email addresses and corresponding parties associated with each of the verified email addresses (Oberheide, see Auth App Identifier Record in fig. 12; O’Sullivan, par. 0054 & 0056 for verifying recipient email address for sufficient right to access the piece of content), and
in response to the first party selecting one of (i) a first verified email address from the listing or (ii) a second party associated with the first verified email address (O’Sullivan, recipient lists as shown in fig. 2-3 and par. 0051), address the first network-based email communication with the first verified email address (Oberheide, multifactor authentication for profile ID as explained in fig. 9-11 and see fig. 12 for Auth App Identifier Record; O’Sullivan, a link, i.e., URL as to address of the first network communication in par. 0048), and provide the visual or the audible output at the first device that indicates that the second party to is verified as being associated with first email address (O’Sullivan, fig. 3-4 for verified email address or authorized recipient; Accordingly, one of ordinary skill in the art would have expected the claimed invention to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationales G).

Claim 9
Oberheide, in view of Song, and O’Sullivan, discloses the system of Claim 1, wherein the first instructions are further configured to implement a trusted distributed communication network (Oberheide, fig. 1 & 3-5 and see par. 0034 for verifying authentication using encryption; O’Sullivan, fig. 1) including a plurality of decentralized nodes to validate (Oberheide, second authentication device in fig. 3-5), based on a convergence by at least two of the decentralized nodes (home gateway in fig. 5 of Song), that the email addresses (email addresses of recipients in fig. 1-4 of home gateway in fig. 5 of Song) are verifiably associated with at least one of the plurality of communication parties (Oberheide, S140-S160 and successful comparison in fig. 11 and see  Name in Account A Record in fig. 12 for associating with Account A-C; O’Sullivan, fig. 3-4; and thus, the combined prior art renders the claim obvious).

Claim 10
Oberheide, in view of Song, and O’Sullivan, discloses the system of Claim 9, wherein the first instructions are further configured to store the database (registration server and home gateway in fig. 5 of Song, email server in fig. 1 of home gateway in fig. 5 of Song) as part of a distributed ledger that is in communication with or stored within the trusted distributed communication network (Oberheide, OTP encryption key and the authentication credentials could be stored in the device authentication service in 130 and locally as explained in par. 0058; see fig. 12; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art; see MPEP 2143, KSR Exemplary Rationale F).
Claim 11
Oberheide discloses a computer-implemented method (fig. 1-14 for authenticating the second user device) for verifying identities of parties (token in fig. 3-5 and profile and IDs in fig. 12) participating in network communications, the computer-implemented method is executable by one more processing devices and comprising: 
verifying that each of a plurality of communication identifiers are associated with at least one of a plurality of communication parties (device profile could be used as signature for authentication in par. 0019; identifiers for device profile as explained in par. 0023-0024, 0028-0029, 0036-0037, 0041 & 0056; see Auth App Identifier Record in fig. 12); 
storing, within a database (device profiles and stored credentials in 130 of fig. 1), a plurality of records (fig. 12), each record serving to verify an association of one of the plurality of communication identifiers with at least one of the communication parties (par. 0058, authentication credentials for multiple accounts can be stored locally on the application and backed up on a remote device authentication; see S152 in fig. 10 and see Auth App Identifier Record in fig. 12); and
in response to a first party selecting or inputting (par. 0045, the user will often be prompted to provide user credential), at a first device, a first communication identifier for purposes of addressing a first network-based communication (if enrollment request and authentication request is received for a particular account, a corresponding device profile is identified in par. 0044), determine, from the communication identifier database, whether the first communication identifier is verifiably associated with the second party (verifying authentication request in S160 in fig. 11, and device comparison between reference device profile and second device profile in fig. 13).
Although Oberheide does not explicitly disclose: “to verify electronic (email) addresses are associated with at least one of a plurality of communication parties; an email address database to receive the verified email addresses, and to associate each of the email addresses with one or more of the communication parties; in response to a first party selecting or inputting, at a first device, a first email address for purposes of addressing a first network-based email communication that is being sent to a second party, access the email database to determine whether the first email address is verifiably associated with the second party; and in response to determining that the first email address is verifiably associated with the second party, provide a visual or audible output at the first device that indicates that the second party is verified as being associated with first email address”, claim limitations are considered obvious by the following rationales.
	Firstly, the obviousness of the claim limitation “to verify electronic (email) addresses are associated with at least one of a plurality of communication parties” could be found in Song. In particular, Song teaches that authenticating the devices includes verifying email address associated with the device information and the identification (par. 0036 and step 6 in fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify verifying status of an authentication device of Oberheide by providing minimal user intervention for authentication devices as taught in Song. Such a modification would have identified electronic devices with their names or information to authenticate the electronic devices with minimal user intervention so that rich digital assets could be shared with families and friends anywhere around the globe without damaging security and privacy of a network as suggested in par. 0003-0005 & 0012 of Song.
Secondly, to consider the obviousness of the claim limitations “an email address database to receive the verified email addresses, and to associate each of the email addresses with one or more of the communication parties”, recall that Song discloses a home gateway (100 in fig. 5) for storing email addresses for authenticating the devices (par. 0028, 52 in fig. 4 and 61 in fig. 6). This teaching of Song would have rendered the addressing claim limitation obvious. To advance the prosecution, further evidence is provided herein. In particular, O’Sullivan teaches email server (12 in fig. 1) having access verification process to verify the authorized email addresses to the recipients (par. 0054, herein, association is authorized recipients or email addresses).
	Thirdly, to address the obviousness of the claim limitations “in response to a first party selecting or inputting, at a first device, a first email address for purposes of addressing a first network-based email communication that is being sent to a second party, access the email database to determine whether the first email address is verifiably associated with the second party”, recall that Oberheide actually explains for authorizing second party via token sent in fig. 3-5, and comparing device profiles in fig. 11-13. Moreover, Song discloses that authenticating the devices includes verifying email address associated with the device information and the identification (par. 0036 and step 6 in fig. 2). Herein, it’s to note that email of Song could replace token of Oberheide to authorize multiple devices or users. In particular, O’Sullivan teaches that a sender  with a first email address authorize a second user associated with a second email address content in an email (fig. 2-3, it means that email address from a sender verifies a second recipient having a second email address). 
Lastly, to consider the obviousness of the claim limitation “in response to determining that the first email address is verifiably associated with the second party, provide a visual or audible output at the first device that indicates that the second party is verified as being associated with first email address”,  recall that, Oberheide discloses in response to determining that the first communication identifier is verifiably associated with the second party (successful comparison in fig. 11 of Oberheide), and recording that the second party is verified as being associated with first communication identifier (under device profiles in fig. 12, accounts A, B, and C are associated with Account A in Oberheide). In addition, O’Sullivan discloses providing the second recipient content, i.e., visual, if the second email address associated with the second user is in the email list (fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify verifying status of an authentication device of Oberheide in view of Song by providing verified access to content as taught in O’Sullivan to obtain the claimed invention specified in the claim. Such a modification would have allowed a sender to include embedded links in an email to content stored on a restricted-access resource so that the recipient could be selectively granted sufficient rights for an access to the content  as suggested in par. 0002 & 0004-0005 of O’Sullivan.



Claim 12-14 and 16
	Claims 12-14 and 16 are method claims corresponding to system claims 2-4 and 7. All of the limitations in claims 12-14 and 16 are found reciting the same scopes of the respective limitations in claims 2-4 and 7. Accordingly, claims 12-14 and 16 could be considered obvious by the same rationales applied in the rejection of claims 2-4 and 7 respectively set forth above.

Claim 17-19
	Claims 17-19 are product claims corresponding to system claims 1-3 or method claims 11-13. All of the limitations in claims 17-19 are found reciting the same scopes of the respective limitations in claims 11-13. Accordingly, claims 17-19 are considered obvious by the same rationales applied in the rejections of claims 11-13 respectively set forth above.

Allowable Subject Matter
7.	Claims 6, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643